                Case 1:18-cv-01558-BAM Document 48 Filed 04/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10
         VERONICA ORDAZ GONZALEZ, et al.,                       Case No. 1:18-cv-01558-BAM
11
                       Plaintiffs,                              ORDER VACATING MAY 6, 2020
12                                                              SETTLEMENT CONFERENCE
              v.
13                                                              (ECF No. 47)
         COUNTY OF FRESNO, et al.,
14
                       Defendants.
15

16            A settlement conference is currently set for May 6, 2020, before the undersigned. (ECF

17 Nos. 30, 37, 38.) On April 23, 2020, Defendant County of Fresno filed a request to vacate the
                                             1
18 currently scheduled settlement conference. (ECF No. 47.) Defendant indicates that due to

19 Plaintiffs’ pending motion for leave to amend the complaint, the County of Fresno is not in a
20 position to effectively participate in resolving all or part of this case. (Id.) Depending on the

21 ruling on the motion to amend, Defendant would be then willing to reset the settlement

22 conference at a later date. (Id.)

23 ///

24 ///

25 ///

26 ///
27   1
        The docket reflects both the County of Fresno and Fresno County Sheriff’s Office are named as Defendants,
     however the instant filing submitted by Defendant County of Fresno indicates the Sheriff’s Office was erroneously
28   sued as a separate entity. (ECF No. 47.)


                                                            1
             Case 1:18-cv-01558-BAM Document 48 Filed 04/23/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that the settlement conference scheduled for

 2 May 6, 2020, is VACATED.

 3
     IT IS SO ORDERED.
 4

 5 Dated:     April 23, 2020
                                                   UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                               2
